Exhibit LEASE AMENDING AGREEMENT THIS AGREEMENT made as of the 1st day of August, 2006, BETWEEN: PIONEER TRANSFORMERS LTD. (the “Tenant”) AND: 2 (the “Landlord”) WHEREAS pursuant to a lease dated the 8th day of October, 1998, as amended by a lease amending agreement made as of the 20th day of March, 2001 (collectively, the “Lease”), the Landlord, by its predecessor, as landlord, leased to the Tenant certain premises containing a rentable floor area of 1,407 square feet, being composed of part of the ground floor of Building 5, Suite 102 of the development municipally known as 2600 Skymark Avenue, Mississauga, Ontario (the Lands and Building as more particularly described in the Lease) for a term now expiring July 31, 2006 at the rents and upon the terms and conditions contained in the Lease; AND WHEREAS 2600 Skymark Investments Inc. is successor in interest and title as owner and landlord of the Lands and Building AND WHEREAS the Landlord and the Tenant have agreed to extend the Term of the Lease and to certain other amendments to the Lease and to execute this Agreement to give effect thereto; NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual covenants contained herein and the sum of TWO ($2.00) DOLLARS now paid by each party to the other and other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), the parties hereby covenant and agree as follows: 1.The above recitals are true in substance and in fact. 2.Effective from and after the 1st day of August, 2006, the Lease shall be and is hereby amended as follows: (a)Section 3.01 is hereby deleted and replaced with the following; “The Term of this Lease shall be Thirteen (13) years, commencing August 1, 1998 and ending July 31, 2011, unless the Term is otherwise terminated as provided for in this Lease.” (b)Section 4.01 shall be amended by adding the following: Period of Term Annual Basic Rent Monthly Basic Rent Annual Rate per Square foot of Rentable Area Lease Years 9, 10 & 11 Commencing 01/08/2006 Ending 31/07/2009 $18,994.50 $1,582.88 $13.50 Lease Years 12 & 13 Commencing 01/08/2009 Ending 31/07/2011 $20,401.50 $1,700.13 $14.50 (c)The Landlord’s address in Section 4.05 shall be deleted and replaced with the following: 2600 Skymark Investments Inc. Suite 217 55 St.
